UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE14D-9 (RULE 14d-101) SOLICITATION/RECOMMENDATION STATEMENT UNDER SECTION 14(d)(4) OF THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 5) ANADIGICS, Inc. (Name of Subject Company) ANADIGICS, Inc. (Name of Person Filing Statement) Common Stock, par value $0.01 per share (Titleof Class of Securities) 032515108 (CUSIP Number of Class of Securities) Ronald L. Michels Chairman and Chief Executive Officer ANADIGICS, Inc. 141 Mt. Bethel Road Warren, New Jersey 07059 (908) 668-5000 (Name, address and telephone numbers of person authorized to receive notices and communications on behalf of the persons filing statement) Copies to: W. Raymond Felton Greenbaum, Rowe, Smith & Davis LLP P.O. Box 5600 Woodbridge, New Jersey 07095 (908) 549-5600 ☐ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. This Amendment No. 5 ( “ Amendment No. 5 ”) amends and supplements the Solicitation/Recommendation Statement on Schedule 14D-9; Amendment No. 1 to the Solicitation/Recommendation Statement on Schedule 14D-9 filed by the Company with the SEC on February 3, 2016; Amendment No. 2 to the Solicitation/Recommendation Statement on Schedule 14D-9 filed by the Company with the SEC on February 17, 2016; Amendment No. 3 to the Solicitation/Recommendation Statement on Schedule 14D-9 filed by the Company with the SEC on February 19, 2016; and Amendment No. 4 to the Solicitation/Recommendation Statement on Schedule 14D-9 filed by the Company with the SEC on February 22, 2016 (as amended, the “ Schedule 14D-9 ”), relating to the tender offer by Regulus Acquisition Sub, Inc., a Delaware corporation (“ Acquisition Sub ”) and a wholly-owned subsidiary of II-VI Incorporated, a Delaware corporation (“ Parent ”), to purchase all of the outstanding shares of the Company’s common stock, par value $0.01 per share, at a purchase price of $0.66 per share, net to the seller in cash without any interest and subject to any applicable withholding tax, upon the terms and subject to the conditions set forth in the Offer to Purchase dated February 2, 2016, a copy of which is attached as Exhibit (a)(1)(A) to the Tender Offer Statement on Schedule TO filed by Parent and Acquisition Sub with the Securities and Exchange Commission on February 2, 2016 (as amended and supplemented from time to time, the “ Schedule TO ”), and in the related form of Letter of Transmittal, a copy of which is attached as Exhibit (a)(1)(B) to the Schedule TO. Except as set forth below, the information set forth in the Schedule 14D-9 remains unchanged and is incorporated herein by reference as relevant to the items in this Amendment No. 5. Capitalized terms used but not defined herein have the meanings ascribed to them in the Schedule 14D-9. Item 4. The Solicitation or Recommendation. Item 4 of the Schedule 14D-9 is hereby amended and supplemented as follows: The following paragraphs are hereby added immediately after the last paragraph under the heading “The Solicitation or Recommendation—Background of the Offer and the Merger” on page 29 of the Schedule 14D-9: “The Company announced on February 23, 2016 that it received from II-VI a further revised set of proposed amendments and agreements (the “February 23, 2016 II-VI Proposed Amendment”) to the previously announced January 15, 2016 agreement and plan of merger pursuant to which an affiliate of II-VI has offered to acquire all of the outstanding shares of ANADIGICS common stock on a fully diluted basis for $0.66 per share net in cash, pursuant to an all-cash tender offer and second-step merger. Among the proposed amended terms set forth in the February 23, 2016 II-VI Proposed Amendment is the increase from $0.66 to $0.81 of the per-share offer price set forth in the II-VI Merger Agreement and the extension of a loan to ANADIGICS, on the terms set forth in a proposed loan agreement submitted as part of the February 23, 2016 II-VI Proposed Amendment. After consultation with its financial and legal advisors, the Company's Board of Directors has unanimously determined in good faith that the February 23, 2016 II-VI Proposed Amendment renders the Acquisition Proposal received by the Company on February 20, 2016 from the competing bidder that has been identified by the Company as Party B (the "February 20, 2016 Party B Proposed Merger Agreement") no longer a Superior Offer, as defined in the II-VI Merger Agreement. The Company's Board of Directors has directed the Company to enter into the February 23, 2016 II-VI Proposed Amendment, and all ancillary agreements, as promptly as practicable (as fully-executed, the "Second Amended II-VI Merger Agreement"). In accordance with the final stages of the auction process in which the Company has been engaged since November 2015 (the "Auction Process"), as set forth in the Company's February 22, 2016 announcement, the Company's Board of Directors will decline to consider a further amendment, if any, to the February 20, 2016 Party B Proposed Merger Agreement that is received by the Company after 11:59 p.m. New York City time on February 24, 2016. However, if Party B elects to deliver to the Company by 11:59 p.m. on February 24, 2016 a further amendment to the February 20, 2016 Party B Proposed Merger Agreement and the Company's Board of Directors, after consultation with its financial and legal advisors, determines in good faith that Party B's further amended Proposed Merger Agreement constitutes a Superior Offer, as defined in the II-VI Merger Agreement or the Second Amended II-VI Merger Agreement, as the case may be, II-VI shall be accorded a final two-business-day period in accordance with the II-VI Merger Agreement or the Second Amended II-VI Merger Agreement, as the case may be, by which to deliver to the Company a further proposed amendment to the II-VI Merger Agreement that it believes would cause Party B's further amended Proposed Merger Agreement to no longer constitute a Superior Offer. At the close of this two-business-day period, the Auction Process will terminate and the Company's Board of Directors will thereafter evaluate the final proposals received as of that date.” Item 9. Exhibits. Item 9 of the Schedule 14D-9 is hereby amended and supplemented by inserting the following exhibit thereto: Exhibit No. Description (a)(5)(H) Press Release issued by the Company on February 23, 2016 (incorporated by reference to Exhibit 99.1 of the Company’s Current Report on Form 8-K filed with the Securities and Exchange Commission on February 24, 2016). SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. ANADIGICS, Inc. By: /s/ Ronald L. Michels Name: Ronald L. Michels Title: Chairman and Chief Executive Officer Dated: February 24, 2016
